DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because the claim recites “a turbine engine rotor blade including…” and jumps straight into the body of the claim. There is a lack of a transitional phrase of what the invention is, and the claim is thereby objected to.
Claim 2 is objected to because of the following informalities:  the claim recites “between 120% et 130%” which appears to be a mistranslation error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the chord is “locally constant in a blade root zone and in a blade mid height zone”. This is not clear to one of ordinary skill in the art because the claim defines the chord is locally constant at two points in height. However, a point defined as such is always locally constant at the defined point, even if the slope is variable and its tangent is vertical. Moreover, claim 3 then recites that varies continuously as a function of height, the slope of the tangent to the curve of the chord varied continuously as a function if height. If the chord is variable continuously as a function of height, it’s not clear how there can be “zones” that are “locally constant” in chord when the other claims define the chord as variable with height, and in such a way that it varies continuously. Therefore, claims 1 and 3 are considered indefinite to one of ordinary skill in the art. Claims 2 and 4-5 are rejected by virtue of their dependence. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher et al. (US 9347323), hereinafter referenced as Gallagher.
Regarding claims 1-2 and 4-5;
Gallagher discloses a turbine engine rotor blade and the blade utilized within a fan of a turbine engine (Figure 1), the turbine engine rotor blade defined by a plurality of blade cross sections stacked along an axis Z between a blade root and a blade tip defining therebetween the height of the blade (Figure 3A), each blade cross section including a leading edge (68) and a trailing edge (70) and a chord defined by the length of the segment which extends from the leading edge to the trailing edge (Figure 3B), characterized in that: the chord is locally constant in a blade root zone and in a blade mid-height zone (see Figure 4C; “locally constant” is interpreted as the points of those areas are themselves “constant”).

Gallagher further discloses that the length of the chord at the root of the blade is between 8.2 and 10.5 inches (Col. 6, Lines 40-42), and that there is a maximum chord differential of 3-4 inches from these ranges over the entire span of the blade from root to tip (Col. 6, Lines 42-45). This means that if the root chord is 10.5 inches that chord can maximally be 14.5 inches at another span location, or if the root chord is 8.2 inches that the chord at any height can maximally be 12.2 inches. Gallagher defines an example blade in Figure 4C which shows a chord starting at a lowest point at the root (at approximately 8.7 inches), rises along until around mid-height chord of about 10.7 inches (at around point 98), and then from around the mid-height zone defines a generally constant negative slope to the tip (100% span) at about 9.9 inches in chord. Therefore, the explicit example cited in Figure 4C defines the ratios as follows: mid-height chord to root is ~123%, and the tip chord to root chord is ~114%. However, as cited above, if the root is considered to be 8.2 inches and the mid-height chord is then taken to be 12.2 inches (4 inches greater than 8.2, as Gallagher prescribes), the ratio of mid-height chord to root chord is 149%. Further, Figure 4C demonstrates the shape of such a curve requires a generally constant negative slope to the tip, which would result in about 10.6 inches of chord at the tip (in Figure 4C the difference between mid-height chord and tip chord is ~0.8 inches, which would result in 1.6 inches when taking the similar differences for the same curve if 8.2 inches (root) and 12.2 inches (tip), and 12.2 inches minus 1.6 inches is 10.6 inches). This results in a tip chord to root chord ratio of ~129%. The Examiner has provided tables and graphs demonstrating the curves. In addition, Gallagher provides alternative example blade shapes (Figures 4A and 4B), and further discloses that “the chord length L changes along the span of the 
Because Gallagher discloses a cited example blade (Figure 4C) that is close to the claimed ranges, because Gallagher further discloses optimizing ranges from the cited examples (root variable from 8.2 to 10.5 inches with a maximum difference of 3-4 inches across the span) which would result in the claimed ratios, and the cited blade (Figure 4C of Gallagher) follows the same general shape of having a maximum chord length at the mid-height, and further that the chord length L changes along the span of the airfoil 64 to achieve a desired aerodynamic performance for the fan blade, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Gallagher such that the ratio of the chord at mid-height and of the chord at the blade root is comprised between 145% and 155% and the ratio of the chord at the blade tip and of the chord at the blade root is comprised between 120% and 130% as taught by Gallagher (with disclosed ranges of maximum span and curve shape) for the purposes of optimizing the shape of the fan blade in order to achieve a desired aerodynamic performance at respective span height, thereby improving overall engine performance. 
	Regarding claim 3, Gallagher as modified teaches the turbine engine rotor blade according to claim 1 above. Gallagher further discloses the curve of the chord of a blade cross section as a function of its height varies continuously as a function of said height (see figure 4C; the curve of the chord is continuously variable as a function of the height), and the slope of the tangent to the curve of the chord varies continuously as a function of said height (the tangent of the curve will also vary continuously since the curve itself is variable, thereby each tangent will vary as one moves along the curve).

    PNG
    media_image1.png
    552
    547
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    299
    518
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN D SEABE/               Primary Examiner, Art Unit 3745